Citation Nr: 1539249	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from October 1961 to August 1965.  He also had subsequent service in the Texas Army National Guard, on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board or BVA) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Board remanded this claim so the Veteran could have a hearing before the Board.  The hearing (a videoconference) subsequently was held in July 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  38 C.F.R. § 20.700(e).  A transcript of the hearing is of record.

In September 2014 the Board again remanded the claim for still additional development, this time however for another medical nexus opinion concerning the etiology of the Veteran's back disability, particularly addressing all potentially relevant evidence such as his written statements and his July 2014 hearing testimony, which included his descriptions of his injuries during his active service and National Guard service and his assertions of continuing symptomatology since that time.  The examiner also was to consider other relevant evidence in the file.  The September 2014 remand also directed the Agency of Original Jurisdiction (AOJ) to undertake appropriate action to verify the dates of all periods of ACDUTRA and INACDUTRA.  That additional development since has been completed, but the claim has continued to be denied, so it is again before the Board.

In June 2015 the Veteran's representative submitted a waiver of the Veteran's right to have this case yet again remanded (sent back) to the AOJ for initial consideration of any additional evidence submitted to the Board, preferring instead that the Board consider this evidence in the first instance.  38 C.F.R. § 20.1304 (2015).



FINDING OF FACT

The Veteran's back disability, currently diagnosed as degenerative arthritis of the spine/mild age-related disc degeneration, was not present during his first period of active military service or until years after it had concluded; and the most probative evidence does not tend to indicate this disability is in any way related to an injury during a period of INACDUTRA.


CONCLUSION OF LAW

His back disability was not incurred in or aggravated by his active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for benefits.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  More specifically, upon receipt of a complete or substantially complete application, VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Here, to this end, the Veteran was provided this required notice and information in a January 2008 letter prior to initially adjudicating his claim in the December 2008 rating decision at issue, so in the preferred sequence.  Pelegrini, 18 Vet. App. At 120-21.  He has not alleged any notice deficiency during the processing or adjudication of this claim, certainly has not shown that any such error, even if 

committed, is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also 38 C.F.R. § 20.1102.

VA as mentioned also has a duty to assist the Veteran in fully developing this claim, such as by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs) and service personnel records (SPRs), VA records, Social Security Administration (SSA) records, and lay statements have been obtained and associated with his file for consideration.  The claim was previously remanded by the Board in March 2014 to schedule the videoconference hearing he had requested.  He had the hearing in July 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that a presiding VLJ of the Board or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Bryant, 23 Vet. App. at 496.  Second, the presiding VLJ or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the presiding VLJ - the undersigned - fully explained the issue on appeal and attempted to identify any evidence that might have been missing from the record, so outstanding, which would tend to support the claim by asking the Veteran about his symptoms, treatment history, and opinions of doctors who had evaluated or treated him regarding the origins of the claimed back disability.  

The Board again remanded this claim in September 2014, this time however to obtain outstanding VA treatment records dated since July 2012, to verify all periods of AD, ACDUTRA, and INACDUTRA service in the Texas Army National Guard, and to obtain all outstanding SPRs and STRs for this Veteran's service in the Texas Army National Guard.  Those records since have been obtained and associated with the file.  As well, the supplemental medical nexus opinion requested on remand has been obtained, and it is responsive to the determinative issue of causation and contains the required explanatory rationale, which is where most of the probative value of a medical opinion is derived.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Consequently, there has been compliance, certainly substantial compliance, with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Board therefore finds that VA has complied with the Veterans Claims Assistance Act's (VCAA's) notification and assistance requirements, such that the Board may proceed to adjudicating this claim on its merits.  

Service-Connection Claim

The Veteran is alleging entitlement to service connection for a back disorder.  According to multiple written statements, including submitted in January 2009, January 2010, April 2011, December 2012, August 2013, September 2014, October 2014, and January 2015, also his intervening July 2014 hearing testimony, this disorder developed as a result of a low back injury in service and was re-injured and further aggravated owing to an additional injury during a subsequent period of ACDUTRA.  He explains that, during his active service in 1964, he was repairing one of the boilers on the U.S.S. Oriskany when a pallet of bricks broke loose and fell on him, injuring his back.  That injury reportedly resulted in temporary paralysis and subsequent assignment to light duty.  He eventually returned to normal duty; however, he alleges that, thereafter, he continued to experience symptoms including chronic low back pain, which he treated with over-the-counter pain medication.  He asserts that, subsequently, he further aggravated his already-injured back in a parachute jump during a period of ACDUTRA in November 1977.  He maintains that he has had recurring back problems ever since, particularly pain.


Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military, naval and air service includes AD and any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from injury, though not disease, incurred or aggravated in the line of duty, also when a cardiac arrest or cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6(a).

To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - which is the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

National Guard duty is distinguishable from other Reserve service, however, in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times . . . serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id. 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

These § 3.309(a) chronic diseases, which include arthritis, also will be presumed to have been incurred in service if manifested to a compensable degree (meaning to a degree of at least 10-percent disabling) within a year after the conclusion of the Veteran's service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).


Moreover, the Court has clarified that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection, soundness, and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA, only instead if the claim is predicated on AD service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Veteran's claim is partially predicated on the notion that he sustained relevant injuries - namely, a back injury - while in the Texas Army National Guard, and it is important to reiterate that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of AD) does not obviate the need for him to establish that he also is a "Veteran" for purposes of the period of ACDUTRA if his claim for VA benefits is premised on the period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, though not disease, incurred or aggravated during his INACDUTRA service.  See Id at 419; Paulson, 7 Vet. App. At 470; Biggins, 1 Vet. App. at 478.

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In deciding this claim of entitlement to service connection for a back disorder, the Board has reviewed all of the evidence in the record and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

Turning now to the relevant facts, the STRs for the Veteran's AD service from October 1961 to August 1965 are unremarkable for any history, complaints, treatment, findings or diagnosis of a back disorder.  His August 1965 Report of Medical Examination for separation is equally unremarkable for any back complaints or diagnoses, and on clinical evaluation his spine and other musculoskeletal were normal.

During his July 2014 hearing, however, the Appellant testified that he had injured his back in service in 1964, when a pallet of bricks fell on him.  He testified that, when the case of brick hit his back, it knocked him flat on the deck plate.  The next thing he remembered was being at sick bay where he was told that he had to be pulled out of the fire room on a "ladder cage" ladder.  He could not feel anything in his feet and his legs were numb.  The duration of his stay was about a day and a night.  His wife was brought in to see him.  Once the feeling in his legs and feet returned, he was put on light duty until August 1965 (around the time he was discharge from that initial period of service).  He said he continued to have problems in service with his back and was treated with aspirin.  The first time he went to a doctor after service concerning his back was in 1969 and was, at that time, told he had a pinched nerve.  He related that the doctor that treated him in 1969 since has died and he does not know whether the clinic where he practiced is there anymore.  He started going to a doctor continuously in 2007 when his "kidneys were bad[.]"  X-rays of his back were taken, and he was started on medication for his back and arthritis.  Since his discharge from service he continues to have pain and problems with his lower back (right above the tailbone).

In a January 2009 written statement from the Veteran's former wife, in support of his assertion that he sustained an injury in 1964 while on AD, she recounted that while he was serving his Country he was involved in an accident where a case of bricks fell on his back as he was going down stairs on the ship.  He was taken to sick bay and his treatment consisted of the doctor sticking a needle in his feet; he remained there for 2 days.  The feeling in his lower extremities came back in about 8 to 10 hours.  Since then he has had back pain off and on.  Moreover, a fellow serviceman, (who was in charge of the "#4 fire room" - where the accident occurred) noted in a January 2009 statement that, in 1964, his men were replacing refractory in one of the boilers in the #4 fire room.  There was a pallet of fire brick being lowered to the deck below when the pallet broke loose and fell to the deck below striking [the Veteran] in the upper torso; he was transported to sick bay.

The evidence shows the earliest mention of a back disorder, after the Veteran's discharge from AD in August 1965, was in November 1977 when he was injured during a parachute jump while serving in the National Guard.  In a November 1977 sworn statement, he explained that he had jumped from the aircraft, landed and was dragged across the gulley for about 25 to 30 feet.  Afterwards, his left leg, hip and lower back were "hurting very much."  He was taken to the hospital and diagnosed with multiple soft-tissue contusions - mainly in the left ileal and lumbar paraspinal areas.  He was prescribed treatment of hot pads to the tender areas, valium (as needed), and no exercise or physical activity.  

During the September 1993 VA spine examination he since has undergone, the Veteran reported, in detail, the 1964 boiler room incident when his low back was injured.  He noted that after the accident he had no feeling in his left foot for about 24 to 48 hours, but gradually the feeling came back in his left leg, and he actually resumed duty without being hospitalized further and continued to work in the boiler room after about 48 or 72 hours.  Since that time, he has had a consistent problem with intermittent low back pain and a radiation pain down the back of his leg to the great toe, which he stated did not interfere with his lifestyle after he was discharged from the military.  He related that he was able to perform most of his duties and even joined the National Guard, and was a paratrooper for the National Guard for some time afterwards.  The examiner noted there was no magnetic resonance imaging (MRI) or other evaluation and the Veteran had never been treated for his back since the original injury.  Most of the symptomatology he now has is consistent with being 49 years of age.  The examiner further noted that it was difficult to correlate symptomatology over 30 years, but the fact that the Veteran has led a very productive and active life, including construction work and paratrooping, it would be difficult to say whether he had a significant injury in 1964 that has progressed.  In sum, the examiner noted that findings in the evaluation were consistent with fairly normal examination with a history of radiculopathy.  X-rays were within normal limits except for some mild facet arthrosis.  Oblique views were not taken, but that would be normal and consistent for age.  

It is notable that the Veteran sought orthopedic services at a VA Medical Center (VAMC) in January 2008 for his bilateral knee pain and made no mention of his alleged consistent back pain/discomfort.  During that evaluation, he reported a history of jumping out of airplanes while in service.  He complained of knee pain in the morning that improved as the day progressed.  He also complained of swelling and had difficulty with gait and walked with the assistance of a cane.  He had no complaints regarding his back, however.

In an October 2008 VA respiratory examination report, the Veteran indicated that he had last worked in 2007; he stated he had to quit working because he had an on-the-job injury to his back in 2007 when a pallet of bricks fell on him.

During a July 2012 VA examination, the Veteran reported the history of the claimed back disorder, explaining they were changing fire brick and some of them fell down the hatch and hit him in the back.  He was in sick bay a couple of days.  He did not recall any other treatment in service.  Subsequently, he added, he joined the Texas National Guard and went to airborne training; he had 22 jumps.  He worked many years as a welder/pipe fitter/ fabricator and retired in 2007 due to his knees, kidney, and diabetes problems.  He had not had any therapy, injections, or surgery on his back.  He described back pain and stiffness, left buttocks and leg pain.  He said nothing in particular aggravated his back.  The diagnosis was minimal degenerative changes of the lumbar spine, diagnosed in 2008.  Regarding etiology, the examiner opined that the claimed back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The reasoning for the opinion was that the back injury in service obviously resolved without residuals.  The Veteran was discharged from the service in 1965.  He was in the National Guard and was able to go through airborne training and complete 22 jumps.  His first documented complaint post service was in December 2008, which was 47 years after his AD.  His examination and X-rays were consistent with age-acquired minimal degenerative changes of the lumbar spine.  He completed airborne training 11 years after discharge from AD.  He has worked at a heavy occupation for many years, meaning as a civilian.  The VA examiner concluded there is no evidence of a chronic ongoing condition associated with the Veteran's military service.

The Board found that the medical opinion by the July 2012 VA spine examiner was inadequate, as it was partially based on an inaccurate factual premise.  That July 2012 VA spine examiner, in providing the etiological opinion disassociating the Veteran's claimed back disorder from his active service, had based his determination, in part, on the premise that the Veteran's "first documented complaint post-service is [in] December 2008[, which] is 47 years after active duty:"  However, that examiner had failed to account for the Veteran's September 1993 VA examination during which he had complained of chronic low back pain since 1964 and at which he had manifested lumbar back spasms.  Additionally, the VA examiner had failed to address the Veteran's competent assertions, clearly documented in the record, of re-injuring his back during his National Guard service in the 1970's.  

Because of those deficiencies in that prior opinion, the Board remanded this claim in September 2014 for another medical nexus opinion concerning this determinative issue of the etiology of the Veteran's back disorder, particularly addressing all potentially relevant evidence, such as his written statements and his July 2014 hearing testimony, which included his descriptions of his injuries during his active service and National Guard service and assertions of continuing symptomatology since that time.  The additional VA examiner also was directed to consider the September 1993 VA examination report reflecting complaints of low back symptomatology since 1964, describing the Veteran's in-service injury, and noting "mild facet arthrosis" and lumbar muscle spasm; the November 1977 STRs from the Texas Army National Guard detailing a parachuting injury to his back; and January 2009 lay statements from the Veteran's former spouse and from the supervisor in charge of the boiler room at the time of his alleged AD injury attesting to his injury in 1964 during which bricks fell on him and after which he experienced temporary loss of feeling in his lower extremities.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (explaining that, when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

As well, the September 2014 remand directed the AOJ to undertake appropriate action to verify the dates of all periods of ACDUTRA and INACDUTRA service.


As already alluded to, aside from the bricks falling on him during his initial period of service (on AD), the Veteran asserts that he further aggravated his already-injured back in a parachute jump during a period of ACDUTRA in November 1977 during airborne training in the National Guard.  His STRs and SPRs show he was involved in a jumping accident on November 5, 1977.  He fell on his left side during a parachute landing and complained of left lumbar pain.  The impression was multiple soft tissue contusions, mainly left ileal and lumbar paraspinal areas.  He maintains that he has had recurring back problems ever since, particularly pain.

The AOJ contacted the Texas Adjutants General Records Department and Commander, AHRC, to verify the Appellant's duty status on November 5, 1977.  The Army National Guard Retirement Credits Record shows National Guard service from September 2, 1975 to September 1, 1976 and from May 25, 1977 to May 31, 1978.  The dates recorded for AD, ACDUTRA, or full-time training duty are April 2, 1976 to April 4, 1976, April 9, 1976 to April 11, 1976, and July 1, 1976 to July 18, 1976.  A Defense Finance and Accounting Office (DFAS) Roll-up shows the Appellant was on INACDUTRA on November 5, 1977 (the day of the parachute jump accident).  Thus, the records do not show, as he asserts, that the jumping accident occurred during a period of ACDUTRA, but instead occurred while he was in INACDUTRA status.  Regardless, service connection is permissible for disability owing to injury (though not also disease) incurred or aggravated during a period of INACDUTRA.  But there has to be the required attribution of his current disability to that injury on INACDUTRA or to the prior injury while on AD, and it is in this equally critical respect that the most probative (meaning most competent and credible) evidence is against the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred [or aggravated] in service.").


Since as mentioned the Board needed further (i.e., supplemental) medical comment on this determinative issue of causation, the Veteran underwent the requested VA compensation examination in May 2015.  The examiner noted the Veteran's diagnosis of degenerative arthritis of the spine/mild age-related disc degeneration.  A detailed history of the Veteran's back trouble is included in the examination report, including his alleged injury in service, National Guard parachute jumping injury, and post-service "heavy" occupational duties as a civilian.  The full battery of range-of-motion testing was performed, as well as sensory, muscle strength, and reflex tests.  The examiner indicated the Veteran had loss of range of motion mainly due to balance problems owing to his knees and diabetic neuropathy.  
X-rays showed very minimal, age-related, degeneration of his lumbar spine.

The examiner ultimately determined that the Veteran's claimed back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale for the opinion was that his back injury in service (per buddy statement) obviously resolved without residuals.  The examiner reasoned that, after the Veteran's discharge from the Navy in 1965, he enlisted in the National Guard (11 years later) and was able to go through airborne training and complete 22 parachute jumps.  The examiner then goes on to also point out that, even after eventual discharge from service, the Veteran was able to continue working in a physically-demanding job for many years as a welder/pipe fitter/fabricator until retiring in 2007.  The examiner further observed that the Veteran's examination and X-rays were consistent with age-acquired minimal degenerative changes of the lumbar spine.  The examiner concluded there was no evidence of a chronic ongoing condition associated with military service; and that, while the Veteran did have an injury in 1977 due to [parachute] jumping, there was no medical evidence that he had sequelae, i.e., consequent residuals.  

The Board places the most probative weight on the May 2015 VA examiner's opinion, as it is competent and credible medical evidence regarding the etiology of the Veteran's back disorder, which is the determinative issue.  The examiner considered the Veteran's entire history when rendering the unfavorable opinion, including both the documented medical history in the record as well as the Veteran's report of his alleged accident in service in 1964 and later in the Texas Army National Guard, as well as the pain and discomfort he had experienced thereafter, both immediately following the accidents and during the many ensuing years up to the present.  The opinion is well-reasoned and based on review of this history and sound medical principles.  The Veteran has not provided any medical evidence conversely indicating his disability is directly related to his service or to the injury sustained while on INACDUTRA.  Additionally, as mentioned, he has not shown its presence (to the extent X-rays show minimal degenerative changes of the lumbar spine, i.e., arthritis) to the required minimum compensable degree of at least 10-percent disabling within one year of his separation from service in August 1965 (so by August 1966) to warrant presuming it was incurred during his service.  Also keep in mind this presumption does not apply to his additional, subsequent, service on ACDUTRA and INACDUTRA.  So as the May 2015 opinion is the most probative, again, meaning most competent and credible medical evidence regarding the etiology of his back disorder and disputes any notion that it is related to or the result of his AD service, ACDUTRA or INACDUTRA, his claim for this back disorder must be denied.  

The Veteran has not submitted any medical opinion refuting the unfavorable opinions of the VA examiners.  His assertions that his current back disability results from a 1964 injury in service, while on AD, and a November 5, 1977 re-injury while serving on INACDUTRA are thus the only evidence of record tending to establish this required causal link.  He is competent to describe lay-observable symptoms he has experienced over the years, including since the time he sustained any such injury.  Unfortunately, however, because he has no medical expertise, he is incompetent to relate a back disability to a particular in-service or training event.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F. 3d at 1377.  Moreover, he testified that he sought treatment for his back in 1969 and a physician that treated him for his back condition at that time told him that he had a pinched nerve.  This is not competent evidence.  The United States Court of Appeals for Veterans Claims (Court) has held that the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette  v. Brown, 8 Vet. App. 69, 77 (1995).

Notably, in an October 2008 VA respiratory examination report, it was noted that the Veteran had last worked in 2007, and he explained that he had to quit working because he sustained an on-the-job injury to his back in 2007 (as a civilian) when a pallet of bricks fell on him.  That statement and concession tends to undermine the credibility and consequent probative value of his lay testimony and statements alleging a different etiology.  This is especially true considering that he made that statement to a doctor in the course of obtaining a diagnosis.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The fact that he other times attributed his current back disability to injuries sustained during his service in 1964 and 1977, but on this additional occasion mentioned gives a later account of an injury to his back occurring at his civilian job in 2007, is reason to find his written and oral testimony concerning the origins of his back disability not credible.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).

Inasmuch as there is no competent and credible evidence of record relating the Veteran's back disorder to his periods of AD, ACDUTRA or INACDUTRA, the Board concludes this disorder was not incurred or aggravated during his active military service.  The preponderance of the evidence is against this claim, thus, there is no reasonable doubt concerning his entitlement to be resolved in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

The claim of entitlement to service connection for a back disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


